Detailed Action
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1 – 11, 54, and 55) in the reply filed on 20 July 2021 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dana Tangren on 7 January 2022.

	IN THE SPECIFICATION:
Amend [0045]: So the sentence reads “… illustrates a mixing system 3300 showing a vortex that may occur …”
Amend [00106]: So the sentence reads “First line 1902 extends between an upper end 1906 and an opposing lower end 1908 while second line 1904 extends between an upper end 1910 and an opposing lower end 1912.”
Amend [00114]: So the sentence reads “In some embodiments, the first position and the second position may include the stem 2304

IN THE CLAIMS, amend the claims as follows:
(Currently Amended) The bioproduction mixing assembly of claim 1, wherein the stem is slidable
(Cancelled)

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figure 33 needs a “prior art” label.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowable Subject Matter
Per applicant’s amendments, filed 18 November 2021, Claims 1, 3 – 11, 54 – 60, and 62 – 64 are allowed per reasons given in the non-final rejection, filed 19 August 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774